FILED
                            NOT FOR PUBLICATION                            OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10025

               Plaintiff - Appellee,             D.C. No. 4:11-cr-01952-JGZ

  v.
                                                 MEMORANDUM*
JESUS ANTONIO VIRREY-CAMEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Jesus Antonio Virrey-Camez appeals from the 48-month sentence imposed

on resentencing following his guilty-plea conviction for possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(b)(1)(A). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Virrey-Camez contends that the district court imposed a substantively

unreasonable sentence because it gave too much weight to the facts underlying the

dismissed importation count. The district court did not abuse its discretion in

imposing Virrey-Camez’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). A court may consider dismissed counts at sentencing. See U.S.S.G.

§ 1B1.4; United States v. Barragan-Espinoza, 350 F.3d 978, 983 (9th Cir. 2003).

In light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the below-Guidelines sentence is substantively reasonable. See Gall, 552

U.S. at 51.

      AFFIRMED.




                                          2                                   14-10025